The principal question was decided by this court in the case of McDowell vs. the Bank of Wilmington and Brandywine (ante 27) when it was held that the discharge of an indorser by the acts of the holder of a note could not be set up as a defence at law after judgment. The matter relied upon in this case as a discharge of the surety could not avail him in this court even before judgment, for he stands as a principal in the bond and must be regarded as such here. In the present state of the pleadings even this question is out of the way, for the bond is not set out in the plea, and does not appear any where on the record; nor was oyer of it demandable after judgment.
Demurrer allowed.
Judgment for plaintiff.